UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BARRIE M. PETERSON,
Plaintiff-Appellant,

v.
                                                                No. 97-1680
ATLANTIC FUNDING CORPORATION;
SUPERIOR FINANCIAL SERVICES,
INCORPORATED,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, Chief District Judge.
(CA-96-1476-A)

Argued: May 5, 1998

Decided: June 29, 1998

Before NIEMEYER and WILLIAMS, Circuit Judges, and
HOWARD, United States District Judge for the
Eastern District of North Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: James Thomas Bacon, ALLRED, BACON, HALFHILL,
LANDAU & YOUNG, P.C., Fairfax, Virginia, for Appellant. James
Robert Schroll, BEAN, KINNEY & KORMAN, P.C., Arlington, Vir-
ginia, for Appellee Atlantic Funding; Janis Orfe, THE LAW
OFFICES OF JANIS ORFE, P.C., Fairfax, Virginia, for Appellee
Superior Financial. ON BRIEF: C. Erik Gustafson, BEAN, KINNEY
& KORMAN, P.C., Arlington, Virginia, for Appellee Atlantic Fund-
ing.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant, Barrie M. Peterson, individually, and Barrie M. Peter-
son, as Trustee [hereinafter collectively referred to as "Peterson"],
appeal the district court's grant of summary judgment in favor of
appellees. The district court found, as a matter of law, that no enforce-
able settlement agreement existed between Peterson, Atlantic Funding
Corp. ("Atlantic") and Superior Financial Services, Inc. ("Superior").

We review a district court's grant of summary judgment de novo.
See Higgins v. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th
Cir. 1988). Summary judgment is appropriate when there exists no
genuine issue of material fact and the moving party is entitled to judg-
ment as a matter of law. Fed. R. Civ. P. 56(c); Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 247 (1986). The district court must evalu-
ate the evidence in the light most favorable to the non-movant and
draw all reasonable inferences in that party's favor. See United States
v. Diebold, Inc., 369 U.S. 654, 655 (1962). Finding no error, we
affirm the district court's entry of summary judgment.

On November 7, 1996, Peterson and Dominion Federal Savings
and Loan Association executed a promissory note (the"note") in the
principal amount of $1 million. The loan was secured by a second
deed of trust on a certain parcel of real property, which consisted pre-
dominately of a twenty-two unit office complex known as the Domin-
ion Professional Center ("DPC"). Signet Bank was the first lienholder
on the DPC.

                     2
Dominion was subsequently taken over by the Resolution Trust
Corporation ("RTC"). On August 8, 1991, RTC initiated an action
against Peterson based upon non-payment of the note. On November
15, 1991, Peterson signed a consent to judgment in the sum of
$1,217,201.96, which was reduced to a judgment by the district court.
Shortly thereafter, Signet Bank foreclosed on its first deed of trust
secured by the DPC. Signet Bank's foreclosure extinguished RTC's
second deed of trust on the building.

In order to protect its interest in the loan, RTC, acting through its
agent, Gemini Asset Managers, Inc. ("Gemini"), purportedly entered
into an agreement with Peterson whereby Peterson agreed to purchase
all of RTC's rights, title and interest in the loan documents and judg-
ment for $250,000, of which $50,000 would be paid down and the
remaining balance paid in ten monthly installments of $20,000. The
parties' discussions were subsequently memorialized in a written set-
tlement agreement (the "agreement"), which indicated the agreement
was binding on the parties and their successors. This agreement was
signed by Peterson and forwarded to Gemini. Importantly, however,
the agreement was never signed by RTC or an authorized agent.

Eighteen months later, RTC sold its rights under the loan to Supe-
rior, who subsequently assigned its rights to Atlantic. Atlantic
attempted to collect on the $1.2 million judgment, and Peterson insti-
tuted this suit. Peterson contends he entered into a binding settlement
agreement with RTC and that appellees, as successors-in-interest to
RTC, are bound by the agreement's provisions. In granting summary
judgment to appellees, the district court found that because the agree-
ment was never signed nor adopted by RTC, no contractual obligation
arose from the agreement. Therefore, appellees were not bound by its
terms.

Although the parties raise numerous arguments in support of their
respective positions, the determinative issue before the court is
whether a binding contract ever existed between RTC, its successors,
and Peterson. The record demonstrates that numerous conversations
and drafts of proposed agreements passed between Peterson and RTC
in 1992 and 1993, through RTC's agent, Gemini. However, a final,
binding contract between Peterson and RTC or its assigns never
resulted from those discussions and correspondence. Because RTC

                    3
never signed the complicated settlement agreement, neither RTC nor
its assigns may be held accountable to its terms.

When parties to a contract contemplate that their agreement will be
reduced to a writing, the courts refuse to enforce the contract in the
absence of a writing signed by the party to be charged. Most recently,
this court reaffirmed that principle in a case, ironically, involving
Peterson. In Peterson v. Cooley, No. 97-1764, 1998 WL 185281 (4th
Cir. Apr. 21, 1998), the court affirmed the district court's determina-
tion that no contractual relationship existed between Peterson and
Central Fidelity, a Virginia bank. Peterson argued that Central Fidel-
ity made an oral offer to him to purchase certain notes from the bank
for a $4.2 million payment plus a $200,000 deficiency note. Peterson
contended a contractual relationship was created when he accepted
the offer in a signed letter.

This court disagreed with Peterson's contention that the letter con-
stituted an acceptance absent an agreement signed by all parties. The
court noted that a "transaction of this size and complexity is normally
embodied in a written contract." Id. at *5. Central Fidelity mailed
Peterson a twenty-nine page settlement agreement, but Peterson never
signed the agreement. Moreover, this court found that in failing to
sign the document, "the Petersons themselves chose not to create a
binding contractual relationship." Id.

This case presents a similarly deficient attempt by Peterson to
create a contractual relationship where none exists. The putative set-
tlement agreement consisted of eight single-spaced typed pages and
involved a $1.2 million judgment. Both Peterson and RTC were rep-
resented by counsel who had to review the agreement prior to its exe-
cution. The agreement had been returned to Peterson to make certain
revisions with a proviso that once the revisions were made, the agree-
ment would be forwarded to RTC "for execution." J.A. p. 139. How-
ever, the record is bereft of evidence that RTC received the revised
agreement signed by Peterson or ever executed the agreement.

It is apparent to the court that in an agreement of this size and com-
plexity, the parties clearly contemplated that their agreement would
be reduced to a final writing. All of the written correspondence
between the parties looked to a final, signed agreement. By letter

                    4
dated May 12, 1992, Gemini, through counsel, indicated that RTC
was "prepared to enter into an agreement" regarding its judgment
against Peterson. J.A. p. 104. By letter dated June 10, 1993, Peter-
son's attorney recognized that the agreement was to be forwarded to
RTC "for execution" and that when the executed originals were
returned to Gemini, Peterson would deliver the initial payment of
$50,000. J.A. p. 66. This correspondence evidences an intent that nei-
ther party would be bound, and no obligations triggered, until both
Peterson and RTC signed the written settlement agreement. Peterson
now argues that a binding settlement agreement was created when he
mailed his signed copy of the revised settlement agreement to RTC.
However, had Peterson genuinely believed at that time that such a
deal was solidified, he would have mailed RTC his first payment as
required in the agreement.

Peterson bears the burden of proving that an enforceable contract
existed with RTC. However, Peterson's argument consists of little
more than an impermissible attempt to shift the burden to the appel-
lees to prove a negative, i.e., the non-existence of the agreement.
Because Peterson has not demonstrated that a contractual relationship
ever arose between himself and RTC, the district court correctly con-
cluded that appellees were entitled to summary judgment. The court
has considered Peterson's remaining claims for relief and finds them
to be without merit.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                    5